307 S.W.2d 808 (1957)
Houston Nelson FREE, Appellant,
v.
The STATE of Texas, Appellee.
No. 29346.
Court of Criminal Appeals of Texas.
December 11, 1957.
*809 Paul W. Anderson, Marshall, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, three days in jail and a fine of $100.
Police Officers McGuire and Shadowen testified that on the night in question they received a radio message from headquarters and went in search of a green Cadillac convertible, that they saw one drive out of a filling station, gave chase and brought it to a halt, and arrested the appellant who was the driver. They testified that from the way the appellant talked, walked and smelled they were of the opinion that he was intoxicated, that they found one partially empty bottle of whiskey in his pocket and another bottle in the glove compartment of the automobile.
The appellant testified that he had taken only one drink before he was arrested and that he was not intoxicated. A number of witnesses testified that they saw the appellant shortly before his arrest and expressed the opinion that he was not intoxicated.
The jury resolved this conflict in the evidence against the appellant, and we find the evidence sufficient to support the conviction.
The appellant contends that the trial court certified error in several of his bills of exception. This Court has held in McGee v. State, 155 Tex. Crim. 639, 238 S.W.2d 707; Watkins v. State, Tex.Crim.App., 239 S.W.2d 107; Mayberry v. State, 156 Tex. Crim. 101, 239 S.W.2d 111; McCune v. State, 156 Tex. Crim. 207, 240 S.W.2d 305; Hudson v. State, 156 Tex. Crim. 612, 245 S.W.2d 259; Sublett v. State, 158 Tex. Crim. 627, 258 S.W.2d 336; and Hanna v. State, 159 Tex. Crim. 2, 259 S.W.2d 570, that where the entire matter is before us we will not be bound by the trial court's certificate of error.
Finding no reversible error, the judgment of the trial court is affirmed.